Exhibit 10.1

 

AMENDMENT NUMBER NINE TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT

 

This AMENDMENT NUMBER NINE TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT
(this “Amendment”), dated as of January 23, 2017, is entered into by and among
Western Alliance Bank, an Arizona corporation, as successor in interest to
Bridge Bank, National Association (“Lender”), on the one hand, and Determine,
Inc., a Delaware corporation, f/k/a Selectica, Inc. (“Determine”), and Determine
Sourcing Inc., a Delaware corporation, f/k/a Selectica Sourcing Inc.
(“Sourcing,” together with Determine, each a “Borrower,” and collectively
“Borrowers”) on the other hand, with reference to the following facts:

 

A.     Borrowers and Lender previously entered into that certain Amended and
Restated Business Financing Agreement, dated as of July 25, 2014, as amended by
that certain Amendment Number One to Amended and Restated Business Financing
Agreement and Waiver of Defaults, dated as of December 31, 2014, that certain
Amendment Number Two to Amended and Restated Business Financing Agreement, dated
as of March 11, 2015, that certain Amendment Number Three to Amended and
Restated Business Financing Agreement, dated as of June 5, 2015, that certain
Amendment Number Four to Amended and Restated Business Financing Agreement and
Waiver of Defaults, dated as of November 13, 2015, that certain Amendment Number
Five to Amended and Restated Business Financing Agreement, dated as of February
3, 2016, that certain Amendment Number Six to Amended and Restated Business
Financing Agreement, dated as of March 18, 2016, that certain Amendment Number
Seven to Amended and Restated Business Financing Agreement, dated as of April
20, 2016, and that certain Amendment Number Eight to Amended and Restated
Business Financing Agreement and Waiver of Defaults, dated as of September 23,
2016 (as so amended, the “Agreement”);

 

B.     Borrowers have requested that Lender make certain amendments to the
Agreement, including but not limited to increasing the Cash-Secured Credit Limit
II to $4,000,000;

 

C.     Lender has agreed with such requests, subject to the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

 

1.     Defined Terms. All initially capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Agreement.

 

2.     Amendment to Section 12.1.

 

(a)     Section 12.1 of the Agreement is hereby amended to amend and restate the
following definitions in their entirety as follows:

 

“Cash Collateral II” means the sum of $4,000,000 plus an amount equal to 90 days
Finance Charge with respect to the Cash-Secured Advances II (assuming that the
full amount of Cash-Secured Advances II available hereunder are outstanding at
all times) in cash collateral in which ALIMCO has granted to Lender a first
priority perfected security interest to secure the Cash-Secured Advances II and
all other Obligations

 

“Cash-Secured Credit Limit II” means $4,000,000, which is intended to be the
maximum amount of Cash-Secured Advances II at any time outstanding.

 

“Credit Limit” means $13,000,000, which is intended to be the maximum amount of
Advances at any time outstanding.

 

 
1 

--------------------------------------------------------------------------------

 

 

(b)     Section 12.1 of the Agreement is hereby amended to add the following new
definition in alphabetical order:

 

“ALIMCO” means ALIMCO Financial Corporation, a Delaware corporation, f/k/a/
Alliance Semiconductor Corporation.

 

(c)     Section 12.1 of the Agreement is hereby amended to delete the definition
of “Alliance” set forth therein.

 

3.     Conditions Precedent to Effectiveness of Amendment. The effectiveness of
this Amendment is subject to and contingent upon the fulfillment of each and
every one of the following conditions to the satisfaction of Lender:

 

(a)     Lender shall have received this Amendment, duly executed by Borrowers;

 

(b)     Lender shall have received (i) an Acknowledgment and Agreement of
Guarantor, duly executed by each Guarantor, and (ii) the Second Amended and
Restated Limited Guaranty and Amended and Restated Collateral Pledge Agreement,
duly executed by ALIMCO;

 

(c)     Lender shall have received the Acknowledgment and Agreement of
Subordinate Creditors, duly executed by Lloyd I. Miller, III, Milfam II L.P.,
and Lloyd I. Miller Trust A-4, and ALIMCO (“Subordinate Creditors”);

 

(d)     Lender shall have received additional cash in account number 0102094349
to cause the aggregate amount of Cash Collateral II deposited by ALIMCO with
Lender to equal $4,000,000.00 plus an amount equal to 90 Days Finance Charge
with respect to the Cash-Secured Advances II (assuming that the full amount of
Cash-Secured Advances II available under the Agreement are outstanding at all
times);

 

(e)     No Event of Default or Default shall have occurred and be continuing;
and

 

(f)     All of the representations and warranties set forth herein and in the
Agreement shall be true, complete and accurate in all respects as of the date
hereof (except for representations and warranties which are expressly stated to
be true and correct as of the date of the Agreement).

 

4.     Representations and Warranties. In order to induce Lender to enter into
this Amendment, each Borrower hereby represents and warrants to Lender that:

 

(a)     No Event of Default or Default is continuing;

 

(b)     All of the representations and warranties set forth herein and in the
Agreement are true, complete and accurate in all respects (except for
representations and warranties which are expressly stated to be true and correct
as of the date of the Agreement); and

 

(c)     This Amendment has been duly executed and delivered by Borrowers, and
the Agreement continues to constitute the legal, valid and binding agreements
and obligations of Borrowers, enforceable in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.

 

5.     Counterparts; Telefacsimile Execution. This Amendment may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

 

 
2 

--------------------------------------------------------------------------------

 

 

6.     Integration. The Agreement as amended by this Amendment constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and thereof, and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.

 

7.     No Waiver. The execution of this Amendment and the acceptance of all
other agreements and instruments related hereto shall not be deemed to be a
waiver of any Default or Event of Default, whether or not known to Lender and
whether or not existing on the date of this Amendment.

 

8.     Release.

 

(a)     Each Borrower, each Guarantor signing an Acknowledgment and Agreement of
Guarantor set forth below, and each Subordinate Creditor singing the
Acknowledgment and Agreement of Subordinating Creditor, hereby absolutely and
unconditionally releases and forever discharges Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which such
Borrower has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown. Each Borrower, each Guarantor signing an Acknowledgment and Agreement
of Guarantor set forth below, and each Subordinate Creditor signing the
Acknowledgment and Agreement of each Subordinate Creditor set forth below, each
certify that it has read the following provisions of California Civil Code
Section 1542:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

(b)     Each Borrower, each Guarantor signing an Acknowledgment and Agreement of
Guarantor set forth below, and each Subordinate Creditor signing the
Acknowledgment and Agreement of each Subordinate Creditor set forth below,
understands and acknowledges that the significance and consequence of this
waiver of California Civil Code Section 1542 is that even if it should
eventually suffer additional damages arising out of the facts referred to above,
it will not be able to make any claim for those damages. Furthermore, each
Borrower, each Guarantor signing an Acknowledgment and Agreement of Guarantor
set forth below, and each Subordinate Creditor signing the Acknowledgment and
Agreement of each Subordinate Creditor set forth below, acknowledges that it
intends these consequences even as to claims for damages that may exist as of
the date of this release but which it does not know exist, and which, if known,
would materially affect its decision to execute this Agreement, regardless of
whether its lack of knowledge is the result of ignorance, oversight, error,
negligence, or any other cause.

 

9.     Reaffirmation of the Agreement. The Agreement as amended hereby remains
in full force and effect.

 

[remainder of page intentionally left blank]

 

 
3 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first hereinabove written.

 

 

DETERMINE INC.,
a Delaware corporation

 

 

 

By /s/ John K. Nolan                                                    

Name: John K. Nolan                                                    

Title: Chief Financial Officer                                        

         

DETERMINE SOURCING INC.,
a Delaware corporation

 

 

 

By /s/ John K. Nolan                                                    

Name: John K. Nolan                                                    

Title: Chief Financial Officer                                        

 

 

Amendment Number Nine to Amended and Restated Business Financing Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

 

WESTERN ALLIANCE BANK,

an Arizona corporation

 

 

 

By /s/ Josh Converse                                                   

Name: Josh Converse                                                   

Title: SVP                                                                        

 

 

Amendment Number Nine to Amended and Restated Business Financing Agreement

  

 
 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the obligations of Determine, Inc., a Delaware
corporation, f/k/a Selectica, Inc. (“Determine”), and Determine Sourcing Inc., a
Delaware corporation, f/k/a Selectica Sourcing Inc., (“Sourcing,” together with
Determine, each a “Borrower,” and collectively “Borrowers”), to Western Alliance
Bank, an Arizona corporation (“Lender”), pursuant to the Amended and Restated
Limited Guaranty of the undersigned (“Guaranty”), hereby (i) acknowledges
receipt of the foregoing Amendment; (ii) consents to the terms (including
without limitation the release set forth in Section 8 of the Amendment) and
execution thereof; (iii) reaffirms all obligations to Lender pursuant to the
terms of its Guaranty; and (iv) acknowledges that, subject to the terms of the
Guaranty, Lender may amend, restate, extend, renew or otherwise modify the Loan
Documents and any indebtedness or agreement of Borrowers, or enter into any
agreement or extend additional or other credit accommodations, without notifying
or obtaining the consent of the undersigned and without impairing the
obligations of the undersigned under the Guaranty.

 

 

MILFAM II L.P.,

a Georgia limited partnership

   

 

   By MILFAM LLC,

        an Ohio limited liability company

        Its General Partner

       

 

         /s/ Lloyd Miller, III                                                  

        By:      Lloyd Miller, III

        Title:   Manager

 

 

Amendment Number Nine to Amended and Restated Business Financing Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the obligations of Determine, Inc., a Delaware
corporation, f/k/a Selectica, Inc. (“Determine”), and Determine Sourcing Inc., a
Delaware corporation, f/k/a Selectica Sourcing Inc., (“Sourcing,” together with
Determine, each a “Borrower,” and collectively “Borrowers”), to Western Alliance
Bank, an Arizona corporation (“Lender”), pursuant to the Amended and Restated
Limited Guaranty of the undersigned (“Guaranty”), hereby (i) acknowledges
receipt of the foregoing Amendment; (ii) consents to the terms (including
without limitation the release set forth in Section 8 of the Amendment) and
execution thereof; (iii) reaffirms all obligations to Lender pursuant to the
terms of its Guaranty; and (iv) acknowledges that, subject to the terms of the
Guaranty, Lender may amend, restate, extend, renew or otherwise modify the Loan
Documents and any indebtedness or agreement of Borrowers, or enter into any
agreement or extend additional or other credit accommodations, without notifying
or obtaining the consent of the undersigned and without impairing the
obligations of the undersigned under the Guaranty.

 

 

 

 

 

 /s/ Lloyd Miller, III                                                       

 Lloyd Miller, III

 

 

Amendment Number Nine to Amended and Restated Business Financing Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the obligations of Determine, Inc., a Delaware
corporation, f/k/a Selectica, Inc. (“Determine”), and Determine Sourcing Inc., a
Delaware corporation, f/k/a Selectica Sourcing Inc., (“Sourcing,” together with
Determine, each a “Borrower,” and collectively “Borrowers”), to Western Alliance
Bank, an Arizona corporation (“Lender”), pursuant to the Amended and Restated
Limited Guaranty of the undersigned (“Guaranty”), hereby (i) acknowledges
receipt of the foregoing Amendment; (ii) consents to the terms (including
without limitation the release set forth in Section 8 of the Amendment) and
execution thereof; (iii) reaffirms all obligations to Lender pursuant to the
terms of its Guaranty; and (iv) acknowledges that, subject to the terms of the
Guaranty, Lender may amend, restate, extend, renew or otherwise modify the Loan
Documents and any indebtedness or agreement of Borrowers, or enter into any
agreement or extend additional or other credit accommodations, without notifying
or obtaining the consent of the undersigned and without impairing the
obligations of the undersigned under the Guaranty.

  

 

 

ALIMCO FINANCIAL CORPORATION f/k/a

ALLIANCE SEMICONDUCTOR CORPORATION,

a Delaware corporation

 

 

 

By:       /s/ Alan B. Howe                                              

Name:  Alan B. Howe                                                    

Title:    CEO                                                                    

 

 

Amendment Number Nine to Amended and Restated Business Financing Agreement

 

 
 

--------------------------------------------------------------------------------

 

  

ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATE CREDITORS

 

The undersigned, each a subordinate creditor of the indebtedness of Determine,
Inc., a Delaware corporation, f/k/a Selectica, Inc. (“Determine”), and Determine
Sourcing Inc., a Delaware corporation, f/k/a Selectica Sourcing Inc.,
(“Sourcing,” together with Determine, each a “Borrower,” and collectively
“Borrowers”), owing to, Western Alliance Bank, an Arizona corporation
(“Lender”), pursuant to the Second Amended and Restated Subordination Agreement,
dated as of December 27, 2016 (the “Subordination Agreement”), hereby (i)
acknowledges receipt of the foregoing Amendment; (ii) consents to the terms
(including without limitation the release set forth in Section 8) and execution
thereof; (iii) reaffirms all obligations to Lender pursuant to the terms of the
Subordination Agreement; and (iv) acknowledges that Lender may, subject to the
terms of the Subordination Agreement, amend, restate, extend, renew or otherwise
modify the Loan Documents between Borrowers and Lender, and any indebtedness or
agreement of Borrowers, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under the
Subordination Agreement for all of Borrowers’ present and future indebtedness to
Lender.

 

 

 

  /s/ Lloyd Miller,
III                                                             

 Lloyd Miller, III

       

 

ALIMCO FINANCIAL CORPORATION f/k/a

ALLIANCE SEMICONDUCTOR CORPORATION,

a Delaware corporation

 

By:       /s/ Alan B. Howe                                                    

Name:  Alan B. Howe                                                         

Title:    CEO                                                                          

       

 

MILFAM II L.P.

 

By: MILFAM LLC

Its: General Partner

 

 

 

By:   /s/ Lloyd Miller, III                                                     

Name: Lloyd I. Miller, III

Title: Manager

 

 

 

LLOYD I. MILLER TRUST A-4

 

By: MILFAM LLC

Its: Investment Advisor

 

 

 

By:   /s/ Lloyd Miller, III                                                     

Name: Lloyd I. Miller, III

Title: Manager

 

 

Amendment Number Nine to Amended and Restated Business Financing Agreement